DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 14 January 2020, this is a First Action Non-Final Rejection on the Merits.  Claims 1-40 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 April 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor et al (US 2015/0321351 A1, hereinafter Kapoor) in view of Gildert et al (US 2016/0243701 A1, hereinafter Gildert).
Regarding claim 1, Kapoor teaches a control system for use with a robotic device having at least a first manipulator with at least a first end effector, the control system comprising: 
a) a robot control module mountable to a robot having at least a first manipulator with at least a first end effector (specifically as shown in at least Figures 1 & 6A-C), the robot control module comprising; 
an output module that is communicably linked to the robot to control the movement of the first end effector (abstract; at least as in paragraphs 0006, 0074-0087, wherein operator commands are input through a touch screen display and communicated to the robot, such that the robot moves based on said input commands); 
b) a user interface apparatus (Figures 1 & 6A-C, operator interface 102) that is remote from the robotic device and comprising: 
a base station (at least as in paragraphs 0008 & 0079, teach pendant) communicably linked to the robot control module to receive images of the environment surrounding the robot from the imaging component and to transmit movement instructions to the output module (at least as in paragraphs 0008 & 0079); 
a display component (at least as in paragraphs 0008 & 0079, touch panel display) communicably linked to the base station and configured to display the images of the environment surrounding the robot to a user (at least as shown in Figures 3A-B & 6A-C); and 
an end effector controller operable by the user to provide a goal position for the first end effector (abstract; at least as in paragraphs 0006, 0074-0087, wherein operator commands are input through the touch screen display and provided to the robot, such that the robot moves based on said commands); 
wherein the system is configured to: 
assign a user synchronization frame (Operator’s User Frame) to at a first controller position of the end effector controller at a first time (at least as in paragraphs 0074-0087, specifically as in at least paragraphs 0074-0076 wherein the User frame is established such that the user frame represents the current operator frame); 
assign a robot synchronization frame (Robot Frame) to the first end effector at a first end effector position (at least as in paragraphs 0074-0087, specifically as in at least paragraph 0077, wherein a robot frame is established such that the origin of the user frame coincides with the origin of the robot frame); 
track movement of the end effector controller to the goal position at a second time and to assign a hand frame (Robot Hand Frame) (at least as in paragraphs 0074-0087, specifically as in at least paragraphs 0080-0087, wherein the operator inputs commands through the teaching pendant to move the robot to a desired location, and further wherein the “translation of robot motion from the operator’s user frame …to the robot frame follows the well-established procedure of coordinate frame transformations…”); 
generate a goal transformation based on the relative movement of the end effect controller from the first position to the goal position and the relative positions of the user synchronization frame and the hand frame (Robot Hand Frame) (at least as in paragraphs 0074-0087, specifically as in at least paragraphs 0080-0087, wherein the “translation of robot motion from the operator’s user frame …to the robot frame follows the well-established procedure of coordinate frame transformations…”, and further wherein the “new robot hand frame is an operator understandable coordinate frame for commanding the motion of the robot’s TCP relative to the operator frame using a 3D simulacra of the robot.”); 
express the goal transformation in the robot synchronization frame to define an end effector goal position, whereby robot control signals are generated and output from the robot control module to move the first end effector from the first robot position to the robot goal position (at least as in paragraphs 0074-0087, specifically as in at least paragraphs 0079-0087, wherein operator commands are translated into motion commands for controlling the movement of the robot, and specifically the TCP of the robot within a given environment).  Examiner notes wherein synchronizing reference frames of the position of an end effector controller (i.e. teaching pendant, wand, remote controller, etc.) and an end effector position, tracking movement of the end effector controller, computing a goal transformation and end effector goal position and generating the control signals to move the end effector accordingly, are well known and/or routine steps to one skilled in the art.  Examiner further notes wherein the teachings of Kapoor emphasize wherein these steps “follows the well-established procedure of coordinate frame transformations” which are used to control robot motion (i.e. robot joints, end effector, TCP, etc.) through an end effector controller.  Examiner notes wherein Kapoor teaches that it is well known in the art to employ computer vision systems with an articulated arm control device, but is silent regarding wherein a camera/imaging device is provided as part of the overall control system.  
Gildert discloses a robotic control system that includes one or more mechanical arms including a gripper/end effector, one or more cameras, and an operator interface for a user to interact with and control said robot.  Gildert goes on to teach wherein the one or more cameras are utilized to detect a surrounding environment, and further wherein the operator interface includes a display for the user to receive information and further provide commands to control said one or more mechanical arms and/or gripper/end effector(s).  Gildert further teaches wherein the operator interface, one or more mechanical arms and cameras may be communicatively coupled via a wired or wireless network. Gildert goes on to teach wherein environment sensor information is acquired and sent to the operator interface and an analyzer where a user provides device control instructions and then produces signals for causing the device to take action based on the device control instructions (abstract; Figures 1, 2 & 5; at least as in paragraphs 0102-0106, 0122, 0139, 0142, 0149, 0181-0185 and 0187).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the teachings of Kapoor, to include Gildert’s robotic system arrangement, since Gildert teaches wherein such a robot system arrangement provides an enhanced and more robust robotic system for efficiently programming an autonomous device (i.e. robot, mechanical arm, gripper(s), etc.) to execute tasks automatically.
Regarding claim 2, in view of the above combination of Kapoor and Gildert, Gildert further discloses wherein the imaging component is configured to capture 3D images of the environment and the display component is a wearable VR display unit that provides 3D images to the user (Figure 1, operator interface 14; at least as in paragraphs 0128-0129).
Regarding claim 3, in view of the above combination of Kapoor and Gildert, Gildert further discloses wherein the imaging component comprises first and second cameras positioned adjacent each other (at least as in paragraphs 0098 and 0119-0121)
Regarding claim 4, in view of the above combination of Kapoor and Gildert, Gildert further discloses wherein the imaging component has a field of view and is movable relative to the robot control module to move the field of view relative to the robot (at least as in paragraphs 0141-0143).
Regarding claim 5, in view of the above combination of Kapoor and Gildert, Gildert further discloses wherein the imaging component is movable independently of the first end effector (at least as in paragraphs 0098 and 0119-0121).
Regarding claim 6, in view of the above combination of Kapoor and Gildert, Gildert further discloses wherein the imaging component has a field of view and the first end effector is movable outside the field of view (at least as in paragraphs 0098 and 0119-0121).
Regarding claim 7, in view of the above combination of Kapoor and Gildert, Gildert further discloses wherein the display apparatus comprises a display device that is wearable by the user, and wherein movement of the display device is tracked by the user interface apparatus and imaging command signals are generated based on the movement of the display device and are transmitted to the robot control module thereby causing corresponding movement of the imaging component (Figure 3; at least as in paragraphs 0123-0131 and 0238-0243).
Regarding claim 8, in view of the above combination of Kapoor and Gildert, Kapoor further discloses wherein the end effector controller is configurable in a disabled mode in which movements of the effector controller are tracked by the user interface apparatus and the movements of end effector controller are not transferred to the first end effector, and wherein movement of the display device causes corresponding movement of the imaging component when the first end effector controller is in the disable mode (at least as in paragraph 0014, regarding “Offline Teaching”, which is construed as a “disable mode”, and further as in paragraphs 0079-0080, wherein the teaching pendant device is utilized to teach the robot to perform a task).
Regarding claim 9, in view of the above combination of Kapoor and Gildert, Kapoor further discloses wherein the user interface module is remote from the robotic device (specifically as shown in at least Figures 3A & 3B).  Examiner additionally notes wherein Gildert also teaches this limitation, as shown in at least Figure 1 and as further indicated in paragraph 0105).
Regarding claim 10, in view of the above combination of Kapoor and Gildert, Gildert further discloses wherein the user interface module is in wireless communication with the robot control module (at least as in paragraph 0100, wherein the operator interface 14, the operator interface 14, and the analyzer 16 may be in communication with one another through a network 18, which may be a wired or wireless network or combination of subnetworks.”).
Regarding claim 11, in view of the above combination of Kapoor and Gildert, Kapoor further discloses wherein the end effector controller is a hand-held apparatus that is movable by the user, and wherein movements of the end effector controller are translated into corresponding movements of the first end effector (abstract; at least as in paragraphs 0008 and 0087-0089).
Regarding claim 12, in view of the above combination of Kapoor and Gildert, Gildert further discloses wherein the position of the end effect controller is determined independently of a position/configuration of the user's arm (at least as in paragraphs 0103-0106).
Regarding claim 13, in view of the above combination of Kapoor and Gildert, Gildert further discloses wherein the robot control signals are generated using at least one of a force control, a velocity control and an inverse kinematics control scheme (at least as in paragraphs 0239, 0241-0242, 0383 and 0440).
Regarding claim 14, in view of the above combination of Kapoor and Gildert, Gildert further discloses wherein the first end effector controller is operable between a disabled mode and an enabled mode, wherein the movement tracked by the first end effector controller during the disabled mode causes no movement at the first end effector; and the base station receives a disengagement signal from the first end effector controller to trigger the disabled mode and an engagement signal from the first end effector controller to resume the enabled mode (at least as in paragraph 0205, regarding “Offline Teaching”, which is construed as a “disable mode”, and further as in at least paragraphs 0234-0236, wherein the operator controllable device (i.e. manipulator) is operated in real time or near real time).
Regarding claim 15, Kapoor discloses a robotic control system comprising: 
a) a robotic device (Figures 1 & 6A-C, multi-axis robot 100) having: 
a base (specifically as shown in at least Figures 1 & 6A-C, wherein the robot has a base connected to a multilink manipulator with an end effector provided on the distal end of said manipulator); 
a manipulator mounted to the base, the manipulator having at least two degrees of freedom (specifically as shown in at least Figures 1 & 6A-C, wherein the robot has a base connected to a multilink manipulator with an end effector provided on the distal end of said manipulator); and 
an end effector operably coupled to the manipulator (specifically as shown in at least Figures 1 & 6A-C, wherein the robot has a base connected to a multilink manipulator with an end effector provided on the distal end of said manipulator); 
b) a user interface apparatus (Figures 1 & 6A-C, operator interface 102) comprising: 
a base station (at least as in paragraphs 0008 & 0079, teach pendant) having a controller processor and being spaced from the robotic device and in communication with the robotic device via a communication network (at least as in paragraphs 0008 & 0079); and 
an end effector controller spaced from the robotic device and configured to be manipulated by a user to define a goal for the end effector, the goal comprising a goal position (abstract; at least as in paragraphs 0006, 0074-0087, wherein operator commands are input through the touch screen display and provided to the robot, such that the robot moves based on said commands); 
wherein the system is selectably configurable in an engaged state in which the controller processor is configured to: 
assign a robot synchronization reference frame (Robot Frame) to the end effector (at least as in paragraphs 0074-0087, specifically as in at least paragraph 0077, wherein a robot frame is established such that the origin of the user frame coincides with the origin of the robot frame); 
assign a user synchronization reference frame (Operator’s User Frame) to the end effector controller (at least as in paragraphs 0074-0087, specifically as in at least paragraphs 0074-0076 wherein the User frame is established such that the user frame represents the current operator frame); 
operate the end effector controller to track a movement of the end effect controller from a first position to a goal position defined by an operator (at least as in paragraphs 0074-0087, specifically as in at least paragraphs 0080-0087, wherein the operator inputs commands through the teaching pendant to move the robot to a desired location, and further wherein the “translation of robot motion from the operator’s user frame …to the robot frame follows the well-established procedure of coordinate frame transformations…”); 
determine the goal based on the tracked movement with respect to at least the user synchronization reference frame (Robot Hand Frame) (at least as in paragraphs 0074-0087, specifically as in at least paragraphs 0080-0087, wherein the “translation of robot motion from the operator’s user frame …to the robot frame follows the well-established procedure of coordinate frame transformations…”, and further wherein the “new robot hand frame is an operator understandable coordinate frame for commanding the motion of the robot’s TCP relative to the operator frame using a 3D simulacra of the robot.”); 
generate a set of command signals for causing the end effector to move to the goal, the set of command signals generated with respect to at least the robot synchronization reference frame (at least as in paragraphs 0074-0087, specifically as in at least paragraphs 0079-0087, wherein operator commands are translated into motion commands for controlling the movement of the robot, and specifically the TCP of the robot within a given environment).  Examiner notes wherein synchronizing reference frames of the position of an end effector controller (i.e. teaching pendant, wand, remote controller, etc.) and an end effector position, tracking movement of the end effector controller, computing a goal transformation and end effector goal position and generating the control signals to move the end effector accordingly, are well known and/or routine steps to one skilled in the art.  Examiner further notes wherein the teachings of Kapoor emphasize wherein these steps “follows the well-established procedure of coordinate frame transformations” which are used to control robot motion (i.e. robot joints, end effector, TCP, etc.) through an end effector controller.; and 
wherein the system is selectably configurable a disengaged state in which the controller processor is configured: 
assign a user synchronization reference frame (Operator’s User Frame) to the end effector controller (at least as in paragraphs 0074-0087, specifically as in at least paragraphs 0074-0076 wherein the User frame is established such that the user frame represents the current operator frame); 
operate the end effector controller to track a movement defined by an operator (at least as in paragraphs 0074-0087, specifically as in at least paragraphs 0080-0087, wherein the operator inputs commands through the teaching pendant to move the robot to a desired location, and further wherein the “translation of robot motion from the operator’s user frame …to the robot frame follows the well-established procedure of coordinate frame transformations…”); 
determine the goal based on the tracked movement with respect to at least the user synchronization reference frame but command signals for causing the end effector to move to the goal are not provided to the robotic device so that the end effector does not move in response to movements of the end effector controller (at least as in paragraph 0014, regarding “Offline Teaching”, which is construed as a “disable mode”, and further as in paragraphs 0079-0080, wherein the teaching pendant device is utilized to teach the robot to perform a task, and further as in at least paragraphs 0080-0087, wherein the operator inputs commands through the teaching pendant to move the robot to a desired location, and further wherein the “translation of robot motion from the operator’s user frame …to the robot frame follows the well-established procedure of coordinate frame transformations…”). Examiner notes wherein Kapoor teaches a robotic device that is controlled through a touch screen teaching pendant, however, Kapoor fails to explicitly discuss the structural elements associated with the robotic system, and specifically regarding wherein all of the elements are communicatively coupled via a wired or wireless network.  
Gildert discloses a robotic control system that includes one or more mechanical arms including a gripper/end effector, one or more cameras, and an operator interface for a user to interact with and control said robot.  Gildert goes on to teach wherein the one or more cameras are utilized to detect a surrounding environment, and further wherein the operator interface includes a display for the user to receive information and further provide commands to control said one or more mechanical arms and/or gripper/end effector(s).  Gildert further teaches wherein the operator interface, one or more mechanical arms and cameras may be communicatively coupled via a wired or wireless network. Gildert goes on to teach wherein environment sensor information is acquired and sent to the operator interface and an analyzer where a user provides device control instructions and then produces signals for causing the device to take action based on the device control instructions (abstract; Figures 1, 2 & 5; at least as in paragraphs 0102-0106, 0122, 0139, 0142, 0149, 0181-0185 and 0187).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the teachings of Kapoor, to include Gildert’s robotic system arrangement, since Gildert teaches wherein such a robot system arrangement provides an enhanced and more robust robotic system for efficiently programming an autonomous device (i.e. robot, mechanical arm, gripper(s), etc.) to execute tasks automatically.
Regarding claim 16, Kapoor discloses a robotic control system comprising: 
a robotic device (Figures 1 & 6A-C, multi-axis robot 100) having: 
a base (specifically as shown in at least Figures 1 & 6A-C, wherein the robot has a base connected to a multilink manipulator with an end effector provided on the distal end of said manipulator); 
a manipulator mounted to the base, the manipulator having at least two degrees of freedom (specifically as shown in at least Figures 1 & 6A-C, wherein the robot has a base connected to a multilink manipulator with an end effector provided on the distal end of said manipulator); and 
an end effector operably coupled to the manipulator (specifically as shown in at least Figures 1 & 6A-C, wherein the robot has a base connected to a multilink manipulator with an end effector provided on the distal end of said manipulator); 
an end effector controller remote from the robotic device for defining a goal for the end effector, the goal comprising a goal position (abstract; at least as in paragraphs 0006, 0074-0087, wherein operator commands are input through the touch screen display and provided to the robot, such that the robot moves based on said commands); 
a controller processor in communication with the robotic device via a communication network and communicatively coupled to the end effector controller, the controller processor is operable to: 
assign a robot synchronization reference frame (Robot Frame) to the end effector (at least as in paragraphs 0074-0087, specifically as in at least paragraph 0077, wherein a robot frame is established such that the origin of the user frame coincides with the origin of the robot frame); 
assign a user synchronization reference frame (Operator’s User Frame) to the end effector controller (at least as in paragraphs 0074-0087, specifically as in at least paragraphs 0074-0076 wherein the User frame is established such that the user frame represents the current operator frame); 
operate the end effector controller to track a movement defined by an operator (at least as in paragraphs 0074-0087, specifically as in at least paragraphs 0080-0087, wherein the operator inputs commands through the teaching pendant to move the robot to a desired location, and further wherein the “translation of robot motion from the operator’s user frame …to the robot frame follows the well-established procedure of coordinate frame transformations…”); 
determine the goal based on the tracked movement with respect to at least the user synchronization reference frame (Robot Hand Frame) (at least as in paragraphs 0074-0087, specifically as in at least paragraphs 0080-0087, wherein the “translation of robot motion from the operator’s user frame …to the robot frame follows the well-established procedure of coordinate frame transformations…”, and further wherein the “new robot hand frame is an operator understandable coordinate frame for commanding the motion of the robot’s TCP relative to the operator frame using a 3D simulacra of the robot.”); and 
generate a set of robot command signals for causing the end effector to move to the goal, the set of robot command signals generated with respect to at least the robot synchronization reference frame (at least as in paragraphs 0074-0087, specifically as in at least paragraphs 0079-0087, wherein operator commands are translated into motion commands for controlling the movement of the robot, and specifically the TCP of the robot within a given environment).  Examiner notes wherein synchronizing reference frames of the position of an end effector controller (i.e. teaching pendant, wand, remote controller, etc.) and an end effector position, tracking movement of the end effector controller, computing a goal transformation and end effector goal position and generating the control signals to move the end effector accordingly, are well known and/or routine steps to one skilled in the art.  Examiner further notes wherein the teachings of Kapoor emphasize wherein these steps “follows the well-established procedure of coordinate frame transformations” which are used to control robot motion (i.e. robot joints, end effector, TCP, etc.) through an end effector controller. Examiner notes wherein Kapoor teaches a robotic device that is controlled through a touch screen teaching pendant, however, Kapoor fails to explicitly discuss the structural elements associated with the robotic system, and specifically regarding wherein all of the elements are communicatively coupled via a wired or wireless network.  
Gildert discloses a robotic control system that includes one or more mechanical arms including a gripper/end effector, one or more cameras, and an operator interface for a user to interact with and control said robot.  Gildert goes on to teach wherein the one or more cameras are utilized to detect a surrounding environment, and further wherein the operator interface includes a display for the user to receive information and further provide commands to control said one or more mechanical arms and/or gripper/end effector(s).  Gildert further teaches wherein the operator interface, one or more mechanical arms and cameras may be communicatively coupled via a wired or wireless network. Gildert goes on to teach wherein environment sensor information is acquired and sent to the operator interface and an analyzer where a user provides device control instructions and then produces signals for causing the device to take action based on the device control instructions (abstract; Figures 1, 2 & 5; at least as in paragraphs 0102-0106, 0122, 0139, 0142, 0149, 0181-0185 and 0187).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the teachings of Kapoor, to include Gildert’s robotic system arrangement, since Gildert teaches wherein such a robot system arrangement provides an enhanced and more robust robotic system for efficiently programming an autonomous device (i.e. robot, mechanical arm, gripper(s), etc.) to execute tasks automatically.
Regarding claim 17, in view of the above combination of Kapoor and Gildert, Kapoor further discloses wherein the goal comprises a goal orientation (at least as in paragraphs 0080-0087).
Regarding claim 18, in view of the above combination of Kapoor and Gildert, Kapoor further discloses wherein: 
the end effector controller comprises a handheld component operable by the operator to define the movement, the handheld component having a hand reference frame (at least as in paragraphs 0074-0087, specifically as in at least paragraphs 0080-0087, wherein the “translation of robot motion from the operator’s user frame …to the robot frame follows the well-established procedure of coordinate frame transformations…”, and further wherein the “new robot hand frame is an operator understandable coordinate frame for commanding the motion of the robot’s TCP relative to the operator frame using a 3D simulacra of the robot.”); and 
the controller processor assigns the user synchronization reference frame coincident to the hand reference frame (at least as in paragraphs 0074-0087, specifically as in at least paragraphs 0080-0087, wherein the “translation of robot motion from the operator’s user frame …to the robot frame follows the well-established procedure of coordinate frame transformations…”, and further wherein the “new robot hand frame is an operator understandable coordinate frame for commanding the motion of the robot’s TCP relative to the operator frame using a 3D simulacra of the robot.”).
Regarding claim 19, in view of the above combination of Kapoor and Gildert, Kapoor further discloses wherein: 
the end effector has an end effector reference frame (at least as in paragraphs 0074-0087, specifically as in at least paragraphs 0080-0087, wherein the “translation of robot motion from the operator’s user frame …to the robot frame follows the well-established procedure of coordinate frame transformations…”, and further wherein the “new robot hand frame is an operator understandable coordinate frame for commanding the motion of the robot’s TCP relative to the operator frame using a 3D simulacra of the robot.”); and 
the controller processor assigns the robot synchronization reference frame coincident to the effector reference frame (at least as in paragraphs 0074-0087, specifically as in at least paragraphs 0080-0087, wherein the “translation of robot motion from the operator’s user frame …to the robot frame follows the well-established procedure of coordinate frame transformations…”, and further wherein the “new robot hand frame is an operator understandable coordinate frame for commanding the motion of the robot’s TCP relative to the operator frame using a 3D simulacra of the robot.”).
Regarding claim 20, in view of the above combination of Kapoor and Gildert, Kapoor further discloses wherein: the controller processor determines the goal based on the tracked movement in response to detecting a trigger event (at least as in paragraphs 0074-0087, specifically as in at least paragraphs 0080-0087, wherein the “translation of robot motion from the operator’s user frame …to the robot frame follows the well-established procedure of coordinate frame transformations…”, and further wherein the “new robot hand frame is an operator understandable coordinate frame for commanding the motion of the robot’s TCP relative to the operator frame using a 3D simulacra of the robot.”).
Regarding claim 21, wherein the trigger event comprises at least one of a predefined time interval and the end effector controller being stationary for a defined time period (at least as in paragraph 0205, regarding “Offline training”, which is construed as a “disable mode”, and further as in at least paragraphs 0234-0236, wherein the operator controllable device (i.e. manipulator) is operated in real time or near real time).
Regarding claim 22, wherein: the end effector controller is operable between a disabled mode and an enabled mode, the movement tracked by the end effector controller during the disabled mode causes no movement at the end effector; and the controller processor receives a disengagement signal from the end effector controller to trigger the disabled mode and an engagement signal from the end effector controller to resume the enabled mode (at least as in paragraph 0205, regarding “Offline training”, which is construed as a “disable mode”, and further as in at least paragraphs 0234-0236, wherein the operator controllable device (i.e. manipulator) is operated in real time or near real time).
Regarding claim 23, in view of the above combination of Kapoor and Gildert, Kapoor further discloses wherein the controller processor assigns the robot synchronization reference frame and the user synchronization reference frame in response to receiving the engagement signal (at least as in paragraphs 0074-0087, specifically as in at least paragraphs 0080-0087, wherein the “translation of robot motion from the operator’s user frame …to the robot frame follows the well-established procedure of coordinate frame transformations…”, and further wherein the “new robot hand frame is an operator understandable coordinate frame for commanding the motion of the robot’s TCP relative to the operator frame using a 3D simulacra of the robot.”).
Regarding claim 24, in view of the above combination of Kapoor and Gildert, Gildert further discloses wherein the robotic device comprises an imaging component for collecting imaging data of a surrounding of the robotic device (abstract; Figures 1, 2 & 5; at least as in paragraphs 0102-0106, 0122, 0139, 0142, 0149, 0181-0185 and 0187).
Regarding claim 25, Kapoor discloses a robotic control system comprising: 
an end effector controller for defining a goal for an end effector of a robotic device (Figures 1 & 6A-C, multi-axis robot 100; specifically, as shown in at least Figures 1 & 6A-C, wherein the robot has a base connected to a multilink manipulator with an end effector provided on the distal end of said manipulator), the goal comprising a goal position; and 
a controller processor in communication with the robotic device via a communication network and communicatively coupled to the end effector controller, the controller processor is operable to: 
assign a robot synchronization reference frame (Robot Frame) to the end effector (at least as in paragraphs 0074-0087, specifically as in at least paragraph 0077, wherein a robot frame is established such that the origin of the user frame coincides with the origin of the robot frame); 
assign a user synchronization reference frame (Operator’s User Frame) to the end effector controller (at least as in paragraphs 0074-0087, specifically as in at least paragraphs 0074-0076 wherein the User frame is established such that the user frame represents the current operator frame); 
operate the end effector controller to track a movement defined by an operator (at least as in paragraphs 0074-0087, specifically as in at least paragraphs 0080-0087, wherein the operator inputs commands through the teaching pendant to move the robot to a desired location, and further wherein the “translation of robot motion from the operator’s user frame …to the robot frame follows the well-established procedure of coordinate frame transformations…”); 
determine the goal based on the tracked movement with respect to at least the user synchronization reference frame (Robot Hand Frame) (at least as in paragraphs 0074-0087, specifically as in at least paragraphs 0080-0087, wherein the “translation of robot motion from the operator’s user frame …to the robot frame follows the well-established procedure of coordinate frame transformations…”, and further wherein the “new robot hand frame is an operator understandable coordinate frame for commanding the motion of the robot’s TCP relative to the operator frame using a 3D simulacra of the robot.”); and 
generate a set of robot command signals for causing the end effector to move to the goal, the set of robot command signals generated with respect to at least the robot synchronization reference frame (at least as in paragraphs 0074-0087, specifically as in at least paragraphs 0079-0087, wherein operator commands are translated into motion commands for controlling the movement of the robot, and specifically the TCP of the robot within a given environment).  Examiner notes wherein synchronizing reference frames of the position of an end effector controller (i.e. teaching pendant, wand, remote controller, etc.) and an end effector position, tracking movement of the end effector controller, computing a goal transformation and end effector goal position and generating the control signals to move the end effector accordingly, are well known and/or routine steps to one skilled in the art.  Examiner further notes wherein the teachings of Kapoor emphasize wherein these steps “follows the well-established procedure of coordinate frame transformations” which are used to control robot motion (i.e. robot joints, end effector, TCP, etc.) through an end effector controller. Examiner notes wherein Kapoor teaches a robotic device that is controlled through a touch screen teaching pendant, however, Kapoor fails to explicitly discuss the structural elements associated with the robotic system, and specifically regarding wherein all of the elements are communicatively coupled via a wired or wireless network.  
Gildert discloses a robotic control system that includes one or more mechanical arms including a gripper/end effector, one or more cameras, and an operator interface for a user to interact with and control said robot.  Gildert goes on to teach wherein the one or more cameras are utilized to detect a surrounding environment, and further wherein the operator interface includes a display for the user to receive information and further provide commands to control said one or more mechanical arms and/or gripper/end effector(s).  Gildert further teaches wherein the operator interface, one or more mechanical arms and cameras may be communicatively coupled via a wired or wireless network. Gildert goes on to teach wherein environment sensor information is acquired and sent to the operator interface and an analyzer where a user provides device control instructions and then produces signals for causing the device to take action based on the device control instructions (abstract; Figures 1, 2 & 5; at least as in paragraphs 0102-0106, 0122, 0139, 0142, 0149, 0181-0185 and 0187).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the teachings of Kapoor, to include Gildert’s robotic system arrangement, since Gildert teaches wherein such a robot system arrangement provides an enhanced and more robust robotic system for efficiently programming an autonomous device (i.e. robot, mechanical arm, gripper(s), etc.) to execute tasks automatically.
Regarding claim 26, in view of the above combination of Kapoor and Gildert, Kapoor further discloses wherein the goal comprises a goal orientation (at least as in paragraphs 0080-0087).
Regarding claim 27, in view of the above combination of Kapoor and Gildert, Kapoor further discloses wherein: 
the end effector controller comprises a handheld component operable by the operator to define the movement, the handheld component having a hand reference frame (at least as in paragraphs 0074-0087, specifically as in at least paragraphs 0080-0087, wherein the “translation of robot motion from the operator’s user frame …to the robot frame follows the well-established procedure of coordinate frame transformations…”, and further wherein the “new robot hand frame is an operator understandable coordinate frame for commanding the motion of the robot’s TCP relative to the operator frame using a 3D simulacra of the robot.”); and 
the controller processor assigns the user synchronization reference frame coincident to the hand reference frame (at least as in paragraphs 0074-0087, specifically as in at least paragraphs 0080-0087, wherein the “translation of robot motion from the operator’s user frame …to the robot frame follows the well-established procedure of coordinate frame transformations…”, and further wherein the “new robot hand frame is an operator understandable coordinate frame for commanding the motion of the robot’s TCP relative to the operator frame using a 3D simulacra of the robot.”).
Regarding claim 28, in view of the above combination of Kapoor and Gildert, Kapoor further discloses wherein: 
the end effector has an end effector reference frame (at least as in paragraphs 0074-0087, specifically as in at least paragraphs 0080-0087, wherein the “translation of robot motion from the operator’s user frame …to the robot frame follows the well-established procedure of coordinate frame transformations…”, and further wherein the “new robot hand frame is an operator understandable coordinate frame for commanding the motion of the robot’s TCP relative to the operator frame using a 3D simulacra of the robot.”); and 
the controller processor assigns the robot synchronization reference frame coincident to the effector reference frame (at least as in paragraphs 0074-0087, specifically as in at least paragraphs 0080-0087, wherein the “translation of robot motion from the operator’s user frame …to the robot frame follows the well-established procedure of coordinate frame transformations…”, and further wherein the “new robot hand frame is an operator understandable coordinate frame for commanding the motion of the robot’s TCP relative to the operator frame using a 3D simulacra of the robot.”).
Regarding claim 29, in view of the above combination of Kapoor and Gildert, Gildert further discloses wherein: the controller processor determines the goal based on the tracked movement in response to detecting a trigger event (abstract; Figure 5; at least as in paragraphs 0139, 0142, 0149, 0181-0185 and 0187).
Regarding claim 30, in view of the above combination of Kapoor and Gildert, Gildert further discloses wherein the trigger event comprises at least one of a predefined time interval and the end effector controller being stationary for a defined time period (abstract; Figure 5; at least as in paragraphs 0139, 0142, 0149, 0181-0185 and 0187).
Regarding claim 31, in view of the above combination of Kapoor and Gildert, Gildert further discloses wherein: 
the end effector controller is operable between a disabled mode and an enabled mode, the movement tracked by the end effector controller during the disabled mode causes no movement at the end effector (at least as in paragraph 0205, regarding “Offline training”, which is construed as a “disable mode”, and further as in at least paragraphs 0234-0236, wherein the operator controllable device (i.e. manipulator) is operated in real time or near real time); and 
the controller processor receives a disengagement signal from the end effector controller to trigger the disabled mode and an engagement signal from the end effector controller to resume the enabled mode (at least as in paragraph 0205, regarding “Offline training”, which is construed as a “disable mode”, and further as in at least paragraphs 0234-0236, wherein the operator controllable device (i.e. manipulator) is operated in real time or near real time).
Regarding claim 32, in view of the above combination of Kapoor and Gildert, Kapoor further discloses wherein the controller processor assigns the robot synchronization reference frame and the user synchronization reference frame in response to receiving the engagement signal (at least as in paragraphs 0074-0087, specifically as in at least paragraphs 0080-0087, wherein the “translation of robot motion from the operator’s user frame …to the robot frame follows the well-established procedure of coordinate frame transformations…”, and further wherein the “new robot hand frame is an operator understandable coordinate frame for commanding the motion of the robot’s TCP relative to the operator frame using a 3D simulacra of the robot.”).
Regarding claim 33, Kapoor discloses a method for remotely controlling a robotic device (Figures 1 & 6A-C, multi-axis robot 100), the method comprising operating a controller processor in communication with the robotic device via a communication network and communicatively coupled to an end effector controller to: 
assign a robot synchronization reference frame (Robot Frame) to an end effector of the robotic device (at least as in paragraphs 0074-0087, specifically as in at least paragraph 0077, wherein a robot frame is established such that the origin of the user frame coincides with the origin of the robot frame); 
assign a user synchronization reference frame (Operator’s User Frame) to the end effector controller (at least as in paragraphs 0074-0087, specifically as in at least paragraphs 0074-0076 wherein the User frame is established such that the user frame represents the current operator frame); 
operate the end effector controller to track a movement defined by an operator (at least as in paragraphs 0074-0087, specifically as in at least paragraphs 0080-0087, wherein the operator inputs commands through the teaching pendant to move the robot to a desired location, and further wherein the “translation of robot motion from the operator’s user frame …to the robot frame follows the well-established procedure of coordinate frame transformations…”); 
determine the goal based on the tracked movement with respect to at least the user synchronization reference frame (Robot Hand Frame) (at least as in paragraphs 0074-0087, specifically as in at least paragraphs 0080-0087, wherein the “translation of robot motion from the operator’s user frame …to the robot frame follows the well-established procedure of coordinate frame transformations…”, and further wherein the “new robot hand frame is an operator understandable coordinate frame for commanding the motion of the robot’s TCP relative to the operator frame using a 3D simulacra of the robot.”); and 
generate a set of command signals for causing the end effector to move to the goal, the set of command signals generated with respect to at least the robot synchronization reference frame (at least as in paragraphs 0074-0087, specifically as in at least paragraphs 0079-0087, wherein operator commands are translated into motion commands for controlling the movement of the robot, and specifically the TCP of the robot within a given environment).  Examiner notes wherein synchronizing reference frames of the position of an end effector controller (i.e. teaching pendant, wand, remote controller, etc.) and an end effector position, tracking movement of the end effector controller, computing a goal transformation and end effector goal position and generating the control signals to move the end effector accordingly, are well known and/or routine steps to one skilled in the art.  Examiner further notes wherein the teachings of Kapoor emphasize wherein these steps “follows the well-established procedure of coordinate frame transformations” which are used to control robot motion (i.e. robot joints, end effector, TCP, etc.) through an end effector controller. Examiner notes wherein Kapoor teaches a robotic device that is controlled through a touch screen teaching pendant, however, Kapoor fails to explicitly discuss the structural elements associated with the robotic system, and specifically regarding wherein all of the elements are communicatively coupled via a wired or wireless network.  
Gildert discloses a robotic control system that includes one or more mechanical arms including a gripper/end effector, one or more cameras, and an operator interface for a user to interact with and control said robot.  Gildert goes on to teach wherein the one or more cameras are utilized to detect a surrounding environment, and further wherein the operator interface includes a display for the user to receive information and further provide commands to control said one or more mechanical arms and/or gripper/end effector(s).  Gildert further teaches wherein the operator interface, one or more mechanical arms and cameras may be communicatively coupled via a wired or wireless network. Gildert goes on to teach wherein environment sensor information is acquired and sent to the operator interface and an analyzer where a user provides device control instructions and then produces signals for causing the device to take action based on the device control instructions (abstract; Figures 1, 2 & 5; at least as in paragraphs 0102-0106, 0122, 0139, 0142, 0149, 0181-0185 and 0187).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the teachings of Kapoor, to include Gildert’s robotic system arrangement, since Gildert teaches wherein such a robot system arrangement provides an enhanced and more robust robotic system for efficiently programming an autonomous device (i.e. robot, mechanical arm, gripper(s), etc.) to execute tasks automatically.
Regarding claim 34, in view of the above combination of Kapoor and Gildert, Kapoor further discloses wherein the goal comprises a goal orientation (at least as in paragraphs 0080-0087).
Regarding claim 35, in view of the above combination of Kapoor and Gildert, Kapoor further discloses wherein: 
the end effector controller comprises a handheld component operable by the operator to define the movement, the handheld component having a hand reference frame (at least as in paragraphs 0074-0087, specifically as in at least paragraphs 0080-0087, wherein the “translation of robot motion from the operator’s user frame …to the robot frame follows the well-established procedure of coordinate frame transformations…”, and further wherein the “new robot hand frame is an operator understandable coordinate frame for commanding the motion of the robot’s TCP relative to the operator frame using a 3D simulacra of the robot.”); and 
the controller processor is operated to assign the user synchronization reference frame coincident to the hand reference frame (at least as in paragraphs 0074-0087, specifically as in at least paragraphs 0080-0087, wherein the “translation of robot motion from the operator’s user frame …to the robot frame follows the well-established procedure of coordinate frame transformations…”, and further wherein the “new robot hand frame is an operator understandable coordinate frame for commanding the motion of the robot’s TCP relative to the operator frame using a 3D simulacra of the robot.”).
Regarding claim 36, in view of the above combination of Kapoor and Gildert, Kapoor further discloses wherein: 
the end effector has an effector reference frame (at least as in paragraphs 0074-0087, specifically as in at least paragraphs 0080-0087, wherein the “translation of robot motion from the operator’s user frame …to the robot frame follows the well-established procedure of coordinate frame transformations…”, and further wherein the “new robot hand frame is an operator understandable coordinate frame for commanding the motion of the robot’s TCP relative to the operator frame using a 3D simulacra of the robot.”); and 
the controller processor is operated to assign the robot synchronization reference frame coincident to the effector reference frame (at least as in paragraphs 0074-0087, specifically as in at least paragraphs 0080-0087, wherein the “translation of robot motion from the operator’s user frame …to the robot frame follows the well-established procedure of coordinate frame transformations…”, and further wherein the “new robot hand frame is an operator understandable coordinate frame for commanding the motion of the robot’s TCP relative to the operator frame using a 3D simulacra of the robot.”).
Regarding claim 37, in view of the above combination of Kapoor and Gildert, Gildert further discloses wherein the controller processor is operated to: 
detect a trigger event (abstract; Figure 5; at least as in paragraphs 0139, 0142, 0149, 0181-0185 and 0187); and 
determine the goal based on the tracked movement in response to the detected trigger event (abstract; Figure 5; at least as in paragraphs 0139, 0142, 0149, 0181-0185 and 0187).
Regarding claim 38, in view of the above combination of Kapoor and Gildert, Gildert further discloses wherein the trigger event comprises at least one of a predefined time interval and the end effector controller being stationary for a defined time period (abstract; Figure 5; at least as in paragraphs 0139, 0142, 0149, 0181-0185 and 0187).
Regarding claim 39, in view of the above combination of Kapoor and Gildert, Gildert further discloses wherein the controller processor: 
receives a disengagement signal from the end effector controller to trigger a disabled mode, the movement tracked by the end effector controller during the disabled mode causes no movement at the end effector (at least as in paragraph 0205, regarding “Offline training”, which is construed as a “disable mode”, and further as in at least paragraphs 0234-0236, wherein the operator controllable device (i.e. manipulator) is operated in real time or near real time); and 
receives an engagement signal from the end effector controller to resume an enabled mode at the end effector controller (at least as in paragraph 0205, regarding “Offline training”, which is construed as a “disable mode”, and further as in at least paragraphs 0234-0236, wherein the operator controllable device (i.e. manipulator) is operated in real time or near real time).
Regarding claim 40, in view of the above combination of Kapoor and Gildert, Kapoor further discloses wherein the controller processor, in response to receiving the engagement signal, assigns the robot synchronization reference frame and the user synchronization reference frame (at least as in paragraphs 0074-0087, specifically as in at least paragraphs 0080-0087, wherein the “translation of robot motion from the operator’s user frame …to the robot frame follows the well-established procedure of coordinate frame transformations…”, and further wherein the “new robot hand frame is an operator understandable coordinate frame for commanding the motion of the robot’s TCP relative to the operator frame using a 3D simulacra of the robot.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.  Examiner notes the following references which are in the same field of endeavor as the instant invention:
US 2013/0041508 A1, issued to HU et al, which is directed towards systems and method for operating robots using visual servoing;
US 2004/0199290 A1, issued to Stoddard et al, which is directed towards a method and control system for controlling a plurality of robots.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664